Citation Nr: 0102663	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether the initial noncompensable evaluation for 
service-connected residuals of a laceration of the distal 
interphalangeal joint of the left little finger was 
appropriate.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a duodenal 
ulcer.

4.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hearing loss.

5.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
the provisions of 38 C.F.R. § 3.324 (2000).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
low back pain; which granted service connection for residuals 
of a laceration of the distal interphalangeal joint of the 
left little finger at a noncompensable disability rating; 
which found no new and material evidence sufficient to reopen 
claims of entitlement to service connection for a duodenal 
ulcer or for hearing loss, and; which denied entitlement to a 
10 percent evaluation for multiple, noncompensable, service-
connected disabilities.

The Board addresses the low back issue in the REMAND portion 
of this decision.  Because a disposition on this issue may 
bear directly on the issue of the claim of entitlement to a 
10 percent evaluation for multiple, noncompensable, service-
connected disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 (2000), the Board defers action on that 
issue until the RO completes development described in the 
REMAND.

The record also presents an issue pertaining to untimely 
filed evidence.  In June 2000 the veteran submitted 
additional medical evidence to the RO in the form of 
laboratory findings which was forwarded it to the Board in 
July 2000.  The Board finds that this submission is not 
timely because the veteran failed to provide this evidence to 
VA within 90 days of the RO's June 1999 notice of appeal 
certification to the Board, and because the veteran failed to 
show good cause for the late submission.  See 38 C.F.R. 
§ 20.1304(b)(1) (2000).  Therefore, the Board refers this 
matter back to the RO for appropriate action.  Id.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a laceration 
of the distal interphalangeal (DIP) joint of the left little 
finger is manifested by 28 degrees of palmar flexion of the 
distal tip of the left little finger which could be 
straightened out manually, a 1.0 cm round nontender scar over 
the dorsal DIP joint of the left fifth finger, absence of 
pain or tenderness and full range of motion with good hand 
grip, dexterity and strength.

2.  By an unappealed decision in December 1965 the RO denied 
entitlement to service connection for a duodenal ulcer, and 
by an unappealed decision in August 1989 the RO found no new 
and material evidence to reopen that claim.

3.  By an unappealed decision in August 1989 the RO denied 
entitlement to service connection for hearing loss.

4.  Evidence associated with the claims file subsequent to 
the RO's August 1989 denials does not bear directly and 
substantially upon the specific matters under consideration, 
is cumulative or redundant, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The initial noncompensable rating assigned for residuals 
of a laceration of the distal interphalangeal joint of the 
left little finger is appropriate and criteria for assignment 
of a compensable rating have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5227, 4.118 Diagnostic Code 7805 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The RO's December 1965 decision denying service 
connection for a duodenal ulcer and its August 1989 decision 
finding no new and material evidence to reopen a claim of 
entitlement to service connection for a duodenal ulcer are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

3.  The RO's August 1989 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

4.  New and material evidence required to reopen the 
veteran's claims of entitlement to service connection for a 
duodenal ulcer and for hearing loss has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a laceration of the distal 
interphalangeal joint of the left little finger because the 
disorder is more disabling than contemplated by the current 
noncompensable disability rating.  The veteran also contends 
that there is new and material evidence which supports 
reopening his claims of entitlement to service connection for 
a duodenal ulcer and for hearing loss.  The Board finds that 
VA has satisfied its duty to assist the veteran to develop 
facts pertinent to these claims and that the record is 
sufficient to support full and fair adjudication of this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Evaluation of left little finger disorder

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence relating to 
symptomatology associated with service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Evaluation 
contemplates comparing a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Otherwise, the current level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO granted service connected for residuals of a 
laceration of the distal interphalangeal joint of the left 
little finger by a July 1998 rating decision which also 
assigned a noncompensable disability rating by analogy 
pursuant to DCs 5227 and 7805.  See 38 C.F.R. §§ 4.20, 4.27.

Service medical records (SMRs) confirm that in April 1965 the 
veteran sought in-service treatment for a painful quarter-
inch laceration on the tip of the little finger of his left 
hand with limited range of motion.  A May 1965 report of the 
veteran's separation examination included a normal evaluation 
of the veteran's upper extremities.

There no medical evidence of a left little finger disability 
until more than thirty years after the veteran's separation 
from service.  A report of a November 1965 VA examination 
notes other scars on the veteran's right hand but includes no 
evidence of a left little finger disorder and describes the 
veteran's musculoskeletal system as normal.  An undated VA 
Problem List from sometime in or after December 1997 includes 
a reference to "left fifth finger amputation," and March 
1998 VA treatment records reveal that the veteran sought 
treatment for pain and limited range of motion for what he 
described as a left fifth finger amputation and reattachment 
in 1964.  March 1998 VA X-rays revealed a deformity of the 
fifth left metacarpal, normal soft tissue and intact 
phalangeal bones.  An August 1998 VA treatment record also 
notes evidence of a left little finger deformity.

A report of a February 1999 VA examination of the veteran's 
left little finger documents little subjective or objective 
evidence of disability.  The veteran reported that he had 
worked as a welder for the past decade and had not missed 
work due to disability in the prior year.  He further stated 
that he had not been hospitalized at the time of his finger 
injury, that there had been no sutures and that outpatient 
treatment had consisted only of a finger splint which he wore 
for about two weeks.  He denied flare-ups or pain, except for 
occasional weather-related discomfort which was not severe 
enough to require medication.  The veteran told the examiner 
that the tip of the little finger is curved down.  Objective 
findings included 28 degrees of palmar flexion of the distal 
tip of the left little finger which could be straightened out 
manually, a 1.0 cm round nontender scar over the dorsal DIP 
joint of the left fifth finger, absence of pain or 
tenderness, full range of motion with good hand grip, 
dexterity and strength.  X-rays of the left hand revealed, in 
pertinent part, mild deformity of the distal aspect of the 
fifth metacarpal consistent with an old healed boxer type 
fracture.

Upon consideration of the totality of the record, the Board 
finds no evidence supporting a compensable disability rating 
for the veteran's left little finger disorder.  Under DC 
5227, ankylosis of a finger other than a thumb, index finger 
or middle finger warrants no more than a noncompensable 
rating unless immobility is so extremely unfavorable as to 
warrant rating as an amputation.  There is no medical 
evidence suggesting that veteran's left little finger is so 
extremely disabled.  To the contrary, the joint was capable 
of passive motion and did not impede the veteran's left hand 
use.  There is no objective confirmation of finger pain; 
therefore, no additional rating for functional loss due to 
pain is appropriate here.  See 38 C.F.R. §§ 4.40, 4.59.  
Similarly, under DC 7805 a scar is rated based upon the 
limitation of function of the part affected.  No compensable 
evaluation is available under this DC because no medical 
evidence demonstrates a functional loss due to the veteran's 
scarred fingertip.  There is no other applicable DC under 
which the veteran left fifth fingertip disorder would warrant 
a compensable rating.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

New and material evidence

The VA may reopen and readjudicate a final decision upon 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).

Duodenal ulcer

The RO has addressed the veteran's claims of entitlement to 
service connection for a duodenal ulcer twice before the July 
1998 decision at issue here.  In a December 1965 decision the 
RO denied service connection essentially on the ground that 
there was no medical evidence of a current duodenal ulcer 
attributable to the veteran's service.  This decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  In an August 1989 decision the RO found no new and 
material evidence sufficient to reopen the claim.  This 
decision also became final when the veteran declined to 
initiate an appeal.  Id.

The evidence of record at the time of the RO's August 1989 
decision included the veteran's SMRs and a report of a 
November 1965 VA examination.  Evidence associated with the 
claims file after the August 1989 decision includes duplicate 
pages of SMRs, VA treatment and X-ray records from December 
1997 to August 1998 and reports of a February 1999 VA 
esophagogastroduodenoscopy (EGD), computed tomography (CT 
scan), biopsy and examination.  Although much of this 
evidence documents matters not pertinent to this issue on 
appeal, the treatment records include references to the 
veteran's complaints of epigastric discomfort and diagnoses 
for peptic ulcer disease and gastroesophageal reflux disease.  
X-rays also disclosed gastritis and duodenitis, the EGD 
confirmed gastrointestinal findings including Barrett's 
esophagus, and congested mucosa of the whole stomach and 
duodenal bulb, the CT scan revealed an essentially normal 
abdomen and pelvis and the biopsy revealed no significant 
stomach pathology.  There is no evidence that the veteran 
currently has a duodenal ulcer causally linked to service.

The Board finds none of the evidence submitted after the 
August 1989 decision relating to the duodenal ulcer to be new 
and material.  Duplicate SMRs are by definition not new and 
material.  38 C.F.R. § 3.156(a).  None of the nonduplicative 
VA or private medical documentation includes evidence of a 
causal link between a current duodenal ulcer and service.  
Therefore, this evidence is not new and material because it 
does not bear upon the specific matter under consideration 
and necessarily is not so significant that it must be 
considered to decide fairly the merits of the claim.  Id.

Hearing loss

The RO has addressed the veteran's claim of entitlement to 
service connection for hearing loss before the July 1998 
decision at issue here.  In the August 1989 decision the RO 
also denied service connection essentially on the ground that 
there was no medical evidence of current hearing loss 
attributable to the veteran's service.  This decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

The evidence of record at the time of the RO's August 1989 
decision included the veteran's SMRs and a report of a 
November 1965 VA examination.  The only evidence pertaining 
to hearing loss associated with the claims file after the 
August 1989 decision is what appears to be a report of a 
March 1996 private employment audiometric test which includes 
the following findings unaccompanied by further elaboration 
or comment:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
75
95
99
LEFT
25
10
15
45
55

The Board finds this evidence not to be new and material 
because it fails to provide a necessary element which remains 
missing from the veteran's claim - medical evidence of a 
causal link between a current hearing disorder and service.  
Therefore, this evidence cannot be new and material because 
it does not bear upon the specific matter under consideration 
and necessarily is not so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).

Conclusion

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  Based upon the foregoing, the 
Board concludes that there is no new and material evidence to 
reopen previously disallowed claims for entitlement to 
service connection for a duodenal ulcer or for hearing loss, 
and that the RO's August 1989 decision remains final.



ORDER

The appeal for a compensable rating for residuals of a 
laceration of the distal interphalangeal joint of the left 
little finger is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a duodenal 
ulcer is not reopened and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
is not reopened and the appeal is denied.


REMAND

Review of the record discloses that new statutory provisions 
redefining VA's duty to assist require additional RO action 
prior to Board review of the veteran's low back service 
connection claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
provisions require VA to provide a medical examination where 
a veteran asserts entitlement to service connection, except 
where there is no reasonable possibility that examination 
could help establish entitlement.  In this case, service 
medical records document the veteran's in-service treatment 
for a low back disorder.  Therefore, the Board finds a 
reasonable possibility that examination could help establish 
the veteran's claims of entitlement to service connection for 
a low back disorder.

As noted above, the Board defers action on the issue of 
entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
the provisions of 38 C.F.R. § 3.324 (2000) as a favorable 
determination on the low back issue could affect the 
disposition on that issue.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must, with the veteran's 
assistance, attempt to locate and 
associate with the claims file medical 
records (not already associated with the 
claims file) of all private and VA 
examinations, treatments and therapy 
pertaining to the veteran's low back 
disorder, if any, including but not 
limited to records of examinations, 
treatments and therapy.  Documentation 
regarding the unavailability of any 
identified records should be associated 
with the record.

2.  The RO should then arrange for 
appropriate VA examination of the 
veteran's low back by an appropriate 
physician.  The purpose of the 
examination is to determine whether it is 
at least as likely as not that a current 
a low back disorder is causally related 
to a disorder noted in service or is 
otherwise causally related to service.  
Examiners must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



